Case 6:03-cr-00171-JA-KRS Document 118 Filed 03/23/21 Page 1 of 3 PagelD 329

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. : CASE NO. 6:03-cr-171-JA-KRS
JOSE ALFAYA

 

ORDER

Defendant’s Motion for Early Termination of Probation! (Doc. 114) is
before the Court for consideration. The Government filed a response wherein |
both Defendant’s Probation Officer and the United States oppose the requested
relief. (Doc. 117).

Defendant, who worked as a manager at the Brink's Company in Tampa,
| Florida, orchestrated the robbery of a Brink’s armored truck in Daytona Beach,
Florida. (Presentence Report “PSR” at J] 6-10). On July 21, 2003, Defendant
and his co-conspirators carried out their plan, and robbed a Brink’s armored.
truck. Defendant and his co-conspirators wore Brink’ uniforms and security
badges to facilitate the robbery, and when they did so, they took four employees
in the truck hostage as they drove away with the truck. (/d. at [J 9-10). After

one of the employees sounded an external alarm, the police rescued the

 

1 Defendant is on supervised release.

 

 
Case 6:03-cr-00171-JA-KRS Document 118 Filed 03/23/21 Page 2 of 3 PagelD 330

hostages, arrested Defendant, and recovered the truck which contained over 50
million dollars. (/d.). The police also found trip itineraries for the truck listing
dates, locations, arrival and departure times, the amounts of money picked up

~ and dropped off at the locations and a piece of paper containing directions to the
Brink’s facility in Daytona Beach, Florida in Defendant’s briefcase. (Id.). Police
also found two revolvers, a Glock pistol, ammunition, home-made handcuffs,

and the hostages’ identification badges in Defendant’s briefcase. 'Udd.). The
victims expressed they were in fear for their lives during the robbery and
suffered residual psychological trauma from the offense. (Id. at J 13).

On January 9, 2004, the Court sentenced Defendant to 195 months of
imprisonment (135 months for Count 1 — Conspiracy to Obstruct Commerce by
Robbery and Commit and Threaten Physical Violence to Another Person in
Furtherance of a Plan to Commit Robbery, and 60 months for Count 2 —
Possession of a Forearm During and in Relation to a Robbery) followed by a term
of 5 years of supervised release (3 years on Count 1 and 5 years on Count 2 to
run concurrently). (Docs. 67, 69). On September 15, 2017, Defendant began his
supervised release which is set to expire on September 14, 2022. (Docs. 114,
117).

I have considered the pertinent factors of 18 U.S.C. § 3553(a)(1), (a)(2)(),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) and the purpose of supervised

 
Case 6:03-cr-00171-JA-KRS Document 118 Filed 03/23/21 Page 3 of 3 PagelD 331

release. Defendant’s Motion for Early Termination of Probation (Supervised

Release) (Doc. 114) is DENIED.

DONE and ORDERED in Orlando, Florida, on March 23, 2021.

Cc

 

JOHN ANTOON II
ited States District Judge

Copies furnished to:

United States Attorney
United States Probation Office
Counsel for Defendant

 

 
